DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
This office action is responsive to the amendments filed on 12/28/2020.  This action has been made FINAL.
Examiner Remarks I
In the spirit of compact prosecution, Applicant is requested to contact the Examiner for an interview to discuss the inventive concepts of the instant application. Applicant may optionally amend the claims to further direct the claims toward a particular inventive concept described in the specification without an interview.
Response to Amendment
Regarding claim objection (a), the Applicant states in the Remarks that the claims have been amended the terms from capitalized lettering to lower case lettering.  However, the claims does not reflect this amendment.  Unfortunately, the examiner maintains the rejection.
Regarding claim objection (b), the examiner withdraws the claim objection in view of the Applicants amendments.    
Regarding claim objection (c), the examiner withdraws the claim objection in view of the Applicants amendments.   
Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive. 
The Applicant alleged the following: “Mokshagundam discloses, "User 102 may also use "Add to Shortlist" button 318 to manually add desired products to the shortlist of products." [Para 76]. However, in the present invention relevant information is automatically identified and a shortlist button is injected at the identified information for shortlisting by a user, unlike Mokshagundam wherein the products are manually identified and selected for shortlisting using the Add to Shortlist button by a user.”  The examiner is not persuaded.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., automatically identified) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Accordingly, the examiner maintains the rejection.
The Applicant alleged the following: “In Mokshagundam, relevant products are shortlisted based on responses from a user. However, in the present invention, any relevant information on a user interface is identified automatically based on factors of relevance, pattern, type and nature of data, and the identified information is shortlisted by a user.”  The examiner is not persuaded.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is identified automatically based on factors of relevance, pattern, type and nature of data, and the identified information is shortlisted by a user) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Accordingly, the examiner maintains the rejection.
The Applicant alleged the following: “Moreover, in Mokshagundam the User Shortlist App action includes identifying a list of filters that have been taken by the user, a list of questions that have been skipped by the user, the latest two dimensions in contention, the view of the result set (Graph or List), a list of products shortlisted by the user, a list of products requested by the user to be added to the initial set of products, and/or a list of filters requested by the user to be added to the initial set of filter [Para 0179]. However, in the present invention, the relevant information is identified in a user interface, a user shortlists from the identified relevant information on a user interface using a shortlist button and the shortlisted information is saved in a universal list accessible across a plurality of domains.”  The examiner is not persuaded.  Mokshagundam teachings of “"Add to Shortlist" button 318 to manually add desired products to the shortlist of products” in Paragraphs 0055 & 0062 & 0076 discloses the Applicant’s claim language.  
The Applicant alleged the following: “Mokshagundam does not disclose live extraction and processing of information on a user interface, identifying relevant data, injecting a shortlist button at the identified relevant data, and saving the shortlisted information by a user, as universal lists accessible across a plurality of domains. Mokshagundam only explains short listing a specific product for a user from a plurality of products, by asking relevant questions and receiving responses from a user.”  The examiner is not persuaded.  The examiner asserts, Mokshagundam teachings of “"Add to Shortlist" button 318 to manually add desired products to the shortlist of products” in Paragraphs 0055 & 0062 & 0076 discloses the Applicant’s claim language.  Mokshagundam goes on to disclose “receive recommendations for products, services, solutions, frameworks, approaches or other such information or items”.  MPEP § 2106 states Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure.  In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed Cir. 1997).  Accordingly, the examiner maintains the rejection.
Claim Objections
Claims 1 and 9 are objected to because of the following informalities: 
Claim 1 recites “Live”, “Identifying”, “Injecting”, “Instant” and “Saving”.  Claim 9 recites “I.  
Appropriate correction is required.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “its functionalities”.  It unclear what the term “its” supposed to represent and therefore, renders the claim as indefinite.  For compact prosecution purposes, the examiner interprets “its” as representing the “UI”.
Claim 1 recites “the relevant information”.  There is insufficient antecedent basis and therefore this claim is rendered as indefinite.  The examiner suggests amending this claim language to recite as “relevant information”.  Further, if the Applicant is referring to the previous mentioned “potential relevant data”, then the examiner suggest replacing “the relevant information” with the potential relevant data”.
Claim 1 recites “the factors like”.  There is insufficient antecedent basis and therefore this claim is rendered as indefinite.  The examiner suggests amending this claim language to recite as “wherein said factors include relevance, format, pattern, type ad nature of data”.
Claim 1 recites “the shortlisted information”.  There is insufficient antecedent basis and therefore this claim is rendered as indefinite.  The examiner suggests amending this claim language to recite as “
The dependent claims are rejected on the same basis the rejected base claim.
Note: If assistance is needed on how to overcome a lack of antecedent basis rejection, please visit MPEP 2173.05(e) for examples of how to correct this issue.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1 and 3-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of CROSS-DOMAIN SHORTLISTING, without significantly more.  
After Subject Matter Eligibility (SME) analysis, the examiner conclude that,
Step 1:

LIVE EXTRACTION AND PROCESSING OF INFORMATION; 
IDENTIFYING THE RELEVANT INFORMATION; 
INJECTING BUTTONS; 
SHORTLING OF RELEVANT DATA; 
SAVING INFORMATION.
After Subject Matter Eligibility (SME) analysis, the examiner conclude that,
Step 2A Prong One:
The idea of CROSS-DOMAIN SHORTLISTING is an idea having no particular concrete or tangible form.  This concept fall within one of the three grouping mention in the 2019 PEG guidance.  This is directed to a mental process.  The abstract idea of CROSS-DOMAIN SHORTLISTING, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and provides no link to hardware structured, computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the 
After Subject Matter Eligibility (SME) analysis, the examiner conclude that,
Step 2A Prong Two:
This judicial exception is not integrated into a practical application.  In particular, the claim recites one additional elements, such as desktop computer, mobile or tablets.  The mentioning of desktop computer, mobile or tablets is recited at a high-level of generality (i.e., as a generic computer processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  (Step 2A Prong Two: No)
After Subject Matter Eligibility (SME) analysis, the examiner conclude that,
Step 2B:
The claim(s) does/do not include additional elements, taken individually and as a combination, that are sufficient to amount to significantly more than the judicial exception because the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. When examining the limitations, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. (Step 2B: No)  Accordingly, the claims are directed to an abstract idea and are rejected as ineligible for patenting under 35 U.S.C. 101.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 3-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mokshagundam et al, US2015/0120493.
Claim 1:
Mokshagundam discloses a cross-domain shortlisting method (See Abstract & Figures 17-19) comprising:
a. Live extraction and processing of information on User Interface (UI) to find  potential relevant data of user (“"Add to Shortlist" button 318 to manually add desired products to the shortlist of products” See Paragraphs 0055 &  0076 wherein Applicants teachings of “relevant” is the same as Mokshagundam’s teachings of “desired”) using Artificial Intelligence (AI) approach, wherein the UI is an internet browser, either on desktop computer, mobile or tablets, and its functionalities are limited to set of predefined website addresses domain (See Figures 17-19 & Paragraphs 0180); 
b. Identifying the relevant information based on the factors like relevance, format, pattern, type and nature of data (See Figures 17-19 & Paragraphs 0076); 
See Figures 17-19 & Paragraphs 0033-0035); 
d. Instant shortling of relevant data by clicking on the Shortlist buttons on the user interface of website (“"Add to Shortlist" button 318 to manually add desired products to the shortlist of products” See Paragraph 0076); and 
e. Saving the shortlisted information (See Figures 17-19) as an universal lists and making accessible across a plurality of domains (“a list of products shortlisted by the user” See Paragraph 0179).
Claim 3:
Mokshagundam discloses wherein the shortlisted relevant information has one or more of a title, a short description, an image, a link, a price, rating and visits (See Figures 17-19 wherein the Figures include  a rank, image of the product and rating).
Claim 4:
Mokshagundam discloses tagging the shortlisted relevant information by one or more tags, wherein the one or more tags are defined by the user (See Paragraph 0163 wherein the “tags” performs the same tasks as Mokshagundam’s “key identifier”).
Claim 5:
Mokshagundam discloses wherein the universal lists are stored locally and periodically synced to cloud storage (See Paragraphs 0075, 0078, 0083, 0085, 0093, 0098, 0163).
Claim 6:
Mokshagundam discloses wherein identifying the relevant information comprises automatic detection based on one or more of HTML data from the website server, structure of data, type of data, position of data on the user interface, loading type and user actions (See Paragraphs 0162-0163).
Claim 7:
Mokshagundam discloses wherein shortlisting the relevant information comprises manually selecting or dragging text on the user interface and then manually shortlisting (“selecting products” See Paragraphs 0008; 0018).
Claim 8:
Mokshagundam discloses wherein the predefined domain represents IP address of remove website server (See Figures 17-19).
Claim 9:
Mokshagundam discloses real-time tagging, (See Paragraph 0163 wherein the “tags” performs the same tasks as Mokshagundam’s “key identifier”) comprises:
a. Injecting an interface process, wherein the interface process is a program that interacts between a browser's background plug-in and foreground website running on the same browser user interface, in order to process website data, detect relevant data and shortlisting (“If a user has shortlisted a product by clicking the "Add to Shortlist" button, this action will be persisted so that back-end continuity is maintained across AppStates. The user can go backwards and forwards without losing the user's state.” See Paragraph 0078); 
and b. background process, as a program that runs within the browser's plug-in (See Paragraph 0078), and handles core shortlisting actions from the website UI saving (“a list of products shortlisted by the user” See Paragraph 0179).
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US9268867 discloses enhancements for the use of favorites during a Web browsing session.
US7246122 discloses provides a FavoriteWebsites service for centralized (e.g., Internet) access to per-user favorite website data, based on each user's identity.
Examiner Remarks II

Applicant should respectfully note that this action closes prosecution on the merits.  As a result, the applicant has several options listed below, however, please note that this list is not exhaustive. 
Request an interview after final.  See MPEP §713.09.
File an after final response.  See MPEP §714.12, §714.13.
Appeal to the Patent and Trademark Appeal Board.  See MPEP §1200
File a Request for Continued Examination (RCE).  See MPEP §706.07(h).
File a continuation.  See MPEP §201.06-§201.08.
Allow the case to go abandoned.  See MPEP §711.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEREE N BROWN whose telephone number is (571)272-4229.  The examiner can normally be reached on M-F 5:30-2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DARNELL JAYNE can be reached on (571) 272-7723.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHEREE N BROWN/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        February 26, 2021